OPINION — AG — QUESTION(1): DO THE EMPLOYEES OF THE OLD DEPARTMENT OF COMMERCE AND INDUSTRY AND THE PLANNING AND RESOURCES BOARD WHO WERE PREVIOUSLY UNDER THE MERIT SYSTEM REMAIN UNDER SAME, EVEN WITHOUT THE GOVERNOR'S EXECUTIVE ORDER PLACING THE INDUSTRIAL DEVELOPMENT AND PARKS DEPARTMENT UNDER THE MERIT SYSTEM? — AFFIRMATIVE, QUESTION(2): IF THE ANSWER TO THE FIRST QUESTION IS IN THE AFFIRMATIVE, COULD THE GOVERNOR, BY HIS EXECUTIVE ORDER PURPORTING TO PLACE THE INDUSTRIAL DEVELOPMENT AND PARK DEPARTMENT UNDER THE MERIT SYSTEM, EXEMPT POSITIONS NOT PREVIOUSLY EXEMPTED BY THE ORIGINAL EXECUTIVE ORDERS WHICH PLACED THE DEPARTMENT OF COMMERCE AND INDUSTRY AND THE PLANNING AND RESOURCES BOARD UNDER THE MERIT SYSTEM? — AFFIRMATIVE, QUESTION(3): MAY ANY NEW POSITIONS, WHICH DID NOT EXIST IN THE DEPARTMENT OF COMMERCE AND INDUSTRY OR THE PLANNING AND RESOURCES BOARD, BUT WHICH NOW EXISTS UNDER THE LAW ESTABLISHING THE OKLAHOMA INDUSTRIAL DEVELOPMENT AND PARKS DEPARTMENT, BE EXEMPTED BY THE EXECUTIVE ORDER PLACING SAID DEPARTMENT UNDER THE MERIT SYSTEM? — AFFIRMATIVE. CITE: 74 Ohio St. 1965 Supp., 1116 [74-1116], 74 Ohio St. 1965 Supp., 1101-1121 [74-1101] — [74-1121] 74 Ohio St. 1961 802 [74-802] (CHARLES OWENS)